Citation Nr: 0915270	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-28 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on a need for 
the regular aid and attendance of another person, or being 
homebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1953 to August 
1956 and from October 1956 to November 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
above-referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

The Veteran in this case contends that he is entitled to 
special monthly pension (SMP) based on his need for aid and 
attendance due to the impact of his various non-service-
connected disabilities.  Review of the claims folder reveals 
that the Veteran was awarded non-service connection pension 
benefits in accordance with a December 1993 VA rating 
decision.  Currently, the Veteran has as a number of 
disabilities, to include:  dementia of the Alzheimer's type; 
degenerative joint disease of the bilateral knees; right and 
left leg varicose veins; and arterial hypertension.  While he 
has a combined nonservice-connected disability rating of 90 
percent for pension purposes, it is unclear from the evidence 
of record as to what extent the Veteran's current disorders 
affect his ability to perform activities of daily living or 
require the aid and attendance of another person.  If such 
circumstances are shown, the Veteran may be awarded 
entitlement to SMP in accordance with 38 C.F.R. 
§§ 3.351(a)(1), (b), (c); 3.352(a).

A review of the claims file shows that the Veteran underwent 
a VA Aid and Attendance or Housebound examination in February 
2007.  While the associated examination report reflects 
aspects of the Veteran's current level of functioning, to 
include significant physical and mental limitations, the 
report is negative for an overall opinion and rationale as to 
whether the Veteran requires regular aid and attendance 
within the meaning of VA regulations.  

Similarly, the private medical evidence of record does not 
provide any clarity as to whether the Veteran requires the 
need for regular aid and assistance in accordance with VA 
regulations.  A Medical Statement in Consideration of Aid and 
Attendance (VDVA Form 10), completed by the Veteran's private 
physician B.O., M.D. and received by the RO in August 2006, 
reflects that the Veteran has limitations in ambulation, 
bathing, hygiene, and travel.  The Veteran's physician 
concluded that the Veteran required nursing home care "to 
perform daily duties and to give [the Veteran] care."  
However, the August 2006 Medical Statements is negative for 
sufficient information or a definitive opinion as to whether 
the Veteran requires regular aid and attendance in accordance 
with VA regulations.  The claims file also includes letters 
from Dr. B.O., dated in April 2007 and January 2008, in which 
the physician indicates that the Veteran lives alone, using 
the assistance of "medical equipment," but also opines that 
the Veteran requires assistance at all times for simple daily 
duties.  The letters, however, fail to provide enough 
specific ands consistent information as to what extent the 
Veteran's physical and mental conditions affect his ability 
to perform daily tasks, the extent he is able to care for 
himself, or whether he requires regular assistance to attend 
to his daily needs.  While the private medical records give 
some insight as to the Veteran's level of functioning, they 
do no provide adequate information with which to make a 
determination as to the Veteran's specific claim of 
entitlement to special monthly pension benefits. 

The evidence of record, therefore, is contradictory in regard 
to whether the Veteran is entitled to SMP based on the need 
for aid and attendance within the meaning of VA regulations.  
In summary, pertinent VA regulations require that in order to 
be eligible for SMP based on the need for aid and attendance, 
the Veteran must be shown to require care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment; or to otherwise establish 
that the Veteran so helpless as to need the regular aid and 
attendance of another person.  38 C.F.R. §§ 3.351(a)(1), (b), 
(c); 3.352(a).  

The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Accordingly, additional development is warranted to 
determine the severity of the Veteran's physical and mental 
disorders and to what extent the disorders affect his ability 
to perform activities of daily living and require the aid and 
attendance of another person.  And to the extent that a new 
examination may reveal that the veteran's mental and physical 
disabilities have increased since the last examination, the 
RO/AMC shall also consider whether the veteran is entitled to 
housebound benefits under 38 C.F.R. § 3.351(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine whether he is in need of regular 
aid and attendance and whether he is 
housebound.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims file must be made 
available to the examiner for review of 
the case.  The examination report should 
reflect that the review of the claims file 
by the examiner was conducted.

The examiner should provide a complete 
evaluation of the effects of the Veteran's 
disabilities in order that the Board may 
determine whether he is so helpless that 
regular aid and attendance is required.  
The examiner is asked to opine whether the 
Veteran is so helpless due to his 
disabilities to require aid and attendance 
on a regular basis to perform daily 
activities or for protection against 
hazardous and dangers found in his daily 
environment.  Specifically, the examiner 
shall perform an aid and attendance 
examination that addresses, but is not 
necessarily limited to, the following:

The examiner shall assess whether the 
Veteran is in need of regular aid and 
attendance of another person due to 
mental or physical disabilities in 
accordance with the provisions of 38 
C.F.R. §§ 3.351(a)(1), (b), (c) 
3.352(a). The examiner shall assess 
whether the Veteran exhibits an 
inability to dress or undress himself 
or to keep himself ordinarily clean and 
presentable; exhibits a frequent need 
for adjustment of any special 
prosthetic or orthopedic appliances 
which by reason of the particular 
disability cannot be done without aid; 
exhibits an inability to feed himself 
through loss of coordination of the 
upper extremities or through extreme 
weakness; exhibits an inability to 
attend to the wants of nature; or 
exhibits incapacity, physical or 
mental, which requires care or 
assistance on a regular basis to 
protect the claimant from hazards or 
dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be provided in a legible report.  In so 
doing, the examiner shall provide an 
opinion as to whether the veteran, 
overall, suffers from physical and mental 
disabilities of such severity that he 
requires the regular aid and attendance of 
another person.

2.  Upon completion of the above tasks, 
and all necessary notice requirements, the 
RO/AMC shall readjudicate the Veteran's 
claim for SMP with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case.  Thereafter, if indicated, the case 
should be returned to the Board for the 
purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




